     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 1 of 12




                      UNITED STATES DISTRICT COURT                    DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGm^
                               AUGUSTA DIVISION                     -_5Ul£_M.
                                                                               j[20 K
UNITED STATES OF AMERICA
                                                                      Deputy Clerk

V.                                                    CR 119-047


JONATHAN BRITT LESTER




                                PLEA AGREEMENT


      Defendant Jonathan Britt Lester, represented by his counsel, Ted Pacheco,

and the United States of America, represented by Assistant United States Attorney

Patricia G. Rhodes, have reached a plea agreement in this case. The terms and

conditions of that agreement are as follows.

1.    Guilty Plea


      Defendant agrees to enter a plea of guilty to Count One of the Indictment,

which charges a violation of 21 U.S.C. § 846, Conspiracy to Distribute and Possess

With Intent to Distribute Controlled Substances (carfentanil, alprazolam, and

marijuana).

2.    Elements and Factual Basis


      The elements necessary to prove the offense charged in Count One are:(1)

that the Defendant conspired or agreed with another person, to try to accomplish a

common and unlawful plan, as charged,(2) that, knowing the unlawful purpose of

the plan, the Defendant willfully joined in it; and (3) that the object of the unlawful
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 2 of 12




plan was to distribute or possess with intent to distribute 100 grams or more of

carfentanil, as well as other controlled substances.

      Defendant agrees that he is, in fact, guilty of this offenses. He agrees to the

accuracy of the following facts, which satisfy each of the offenses' required elements:

Beginning on a date at least as early as January 1, 2016, up to and including the

return date of this indictment, the precise dates being unknown,in the Southern,

Middle and Northern Districts of Georgia, and elsewhere, the defendant,

JONATHAN BRITT LESTER along with conspirators, known and unknown, did

knowingly and intentionally combine, conspire, confederate and agree together and

with each other, and with others known and unknown, to possess with intent to

distribute and to distribute controlled substances, those are, 100 grams or more of a

mixture containing a detectable amount of an analogue of N-phenyl-N-[l-(2-

phenylethyl)-4-piperidinyl] propanamide (commonly known as Carfentanil),

Schedule II; an amount of Alprazolam, Schedule IV; and an amount of Marijuana,

Schedule I.


      All in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

3.    Possible Sentence


      Defendant's guilty plea as to Count One will subject him to the following

maximum possible sentence: not less than 10 years of imprisonment nor more than

life imprisonment, at least 5 years' supervised release, and a $10,000,000 fine. The

Court additionally must impose a $100 special assessment per count of conviction.
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 3 of 12




4.    No Promised Sentence


      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.    Court's Use of Sentencing Guidelines


      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest.      The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on^of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6.    Agreements Regarding Sentencing Guidelines


      a.     Use of Information


      Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range. Any incriminating information provided by
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 4 of 12




the defendant during his cooperation will not be used in determining the applicable

Guidelines range, pursuant to Section 1B1.8 of the Sentencing Guidelines.

      b.     Acceptance of Responsibility

      The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3E1.1(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibihty, the government will

move for an additional one-level reduction in offense level pursuant to Section

3El.l(b)of the Sentencing Guidelines based on Defendant's timely notification of his

intention to enter a guilty plea.

      c.     Quantitv of Drugs


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that, for purposes of Section 2D 1.1 of the

Sentencing Guidelines, the offense involved at least 300 grams but fewer than 1

kilogram of a Fentanyl Analogue, carfentanil.

7.    Dismissal of Other Counts


      At sentencing, the government will move to dismiss any other Counts of the

Indictment that remain pending against Defendant.

8.    Cooperation


      a.     Complete and Truthful Cooperation Required
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 5 of 12




      Defendant must provide full, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in his Indictment and any

related offenses. Defendant shall fully and truthfully disclose his knowledge of those

offenses and shall fully and truthfully answer any question put to him by law

enforcement officers about those offenses.

      This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

      b.      Motion for Reduction in Sentence Based on Cooperation

      The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G. § 5K1.1 or Fed.

R. Grim. P. 35 and thereby warrants the fifing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent. Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.


9.    Financial Obligations and Aerreements


      a.      Required Financial Disclosures


      By the date that Defendant enters a guilty plea. Defendant shall complete a

financial disclosure form fisting all his assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 6 of 12




Defendant shall sign the financial disclosure form under penalty of penury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes

the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

        b.    Financial Examination


        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        c.    No Transfer of Assets


        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations or

forfeiture created by this Agreement or that may be imposed upon him by the Court

at sentencing. Defendant promises that he will make no such transfers in the future.

        d.    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.
      Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 7 of 12




       e.    Enforcement


       Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the

financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations imposed by the judgment ofthe

Court in this case will be placed on the Treasury Offset Program so that any federal

payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

11.    Waivers


       a.    Waiver of Anneal


       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2) the court enters a sentence above the advisory Sentencing Guidelines

range found to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

       b.    Waiver of Collateral Attack


       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.
      Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 8 of 12




§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.

       c.    FOIA and Privacv Act Waiver


       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

       d.     Fed. R. Grim. P. 11(f) and Fed. R. Evid. 410 Waiver


       Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibihty of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

12.    Defendant's Rights


       Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine


                                            8
      Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 9 of 12




adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

13.    Satisfaction with Counsel

       Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant beheves that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

14.    Breach of Plea Agreement


       IfDefendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution of this agreement, or

otherwise breaches this agreement, the government is released from all of its

agreements regarding Defendant's sentence, including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidelines.          In addition, the

government may declare the plea agreement null and void, reinstate any counts that

may have been dismissed pursuant to the plea agreement, and/or file new charges

against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.
  Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 10 of 12




15.     Entire Agreement


        This agreement contains the entire agreement between the government and

Defendant.


                                     BOBBY L. CHRISTINE
                                     UNITED STATES ATTORNEY




Date                                 Karl Knobhe
                                     Interim Chief, Criminal Division
                                     Assistant United States Attorney




           In
D ate                                Patricia G. Rhodes
                                     Georgia Bar No. 307288
                                     Branch Offi.ce Chief
                                     Assistant United States Attorney




                                       10
  Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 11 of 12




      I have read and carefully reviewed this agreement with my attorney. I
understand each provision of this agreement, and I voluntarily agree to it. I hereby
stipulate that the factual basis set out therein is true and accurate in every respect.


          1

                                        Jonathan Britt Lester
                                        Defendant


      I have fully explained to Defendant all of his rights, and I have carefully
reviewed each and every part of this agreement with him. I believe that he fuUy and
completely understands it, and that his decision to enter into this agreement is an
informed, intelligent, and voluntary one.




                                        Tetf Pacheco
                                        Defendant's Attorney




                                          11
     Case 1:19-cr-00047-JRH-BKE Document 99 Filed 07/09/19 Page 12 of 12




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


UNITED STATES OF AMERICA


V.                                                  CR 119-047


JONATHAN BRITT LESTER




                                      ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change his plea and

the Court finding that the plea of guilty is made freely, voluntarily and knowingly,

it is thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.




             This        day of                       2019.




                                  JUDGE/UNITED STATES DISTRICT COURT
                                  SOUTH^N DISTRICT OF GEORGIA
